UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (MARK ONE) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 Or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Transition Period From To COMMISSION FILE NUMBER 333-105017 VESTIN FUND III, LLC (Exact name of registrant as specified in its charter) NEVADA 87-0693972 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 8379 WEST SUNSET ROAD, LAS VEGAS, NEVADA89113 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number: 702.227.0965 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act). Yes[]No[X] As of August 6, 2007, 2,525,561 units of interest in the Company were outstanding. Table of Contents TABLE OF CONTENTS Page Part I FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets as of June 30, 2007 (unaudited) and December 31, 2006 1 Statements of Income (unaudited) for the Three and Six Months Ended June 30, 2007 and 2006 2 Statements of Members’ Equity and Other Comprehensive Income (unaudited) for the Six Months Ended June 30, 2007 3 Statements of Cash Flows (unaudited) for the Six Months Ended June 30, 2007 and 2006 4 Notes to Financial Statements (unaudited) 5 Report of Independent Registered Public Accounting Firm 22 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 34 Item 4T Controls and Procedures 34 Part II OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity – Securities and Use of Proceeds 44 Item 3. Defaults Upon Senior Securities 45 Item 4. Submission of Matters to a Vote of Security Holders 45 Item 5. Other Information 45 Item 6. Exhibits 46 SIGNATURES 47 Exhibit 31.1 Exhibit 31.2 Exhibit 32 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS VESTIN FUND III, LLC BALANCE SHEETS ASSETS June 30, 2007 December 31, 2006 (Unaudited) Assets Cash and cash equivalents $ 416,000 $ 821,000 Cash - restricted 985,000 985,000 Marketable securities - related party 1,712,000 829,000 Interest and other receivables 264,000 270,000 Real estate held for sale 517,000 575,000 Investment in real estate loans, net of allowance for loan losses of $73,000 at June 30, 2007 and December 31, 2006 24,021,000 26,999,000 Assets under secured borrowings 4,430,000 Due from related party 10,000 Other assets 6,000 Total assets $ 27,915,000 $ 34,925,000 LIABILITIES AND MEMBERS' EQUITY Liabilities Accounts payable and accrued liabilities $ 111,000 $ 93,000 Due to related parties 1,000 Secured borrowings 4,430,000 Deferred income 985,000 985,000 Total liabilities 1,097,000 5,508,000 Commitments and contingencies Members' equity Membership units, 10,000,000 units authorized; 2,525,561 units and 2,775,376 units issued and outstanding at June 30, 2007 and December 31, 2006, respectively 26,758,000 29,434,000 Accumulated other comprehensive income (loss) 60,000 (17,000 ) Total members' equity 26,818,000 29,417,000 Total liabilities and members' equity $ 27,915,000 $ 34,925,000 See review report of Independent Registered Public Accounting Firm The accompanying notes are an integral part of these statements - 1 - Table of Contents VESTIN FUND III, LLC STATEMENTS OF INCOME (UNAUDITED) For The Three Months Ended For The Three Months Ended For The Six Months Ended For The Six Months Ended June 30, 2007 June 30, 2006 June 30, 2007 June 30, 2006 Revenues Interest income from investment in real estate loans $ 671,000 $ 542,000 $ 1,454,000 $ 1,136,000 Rental income - related party 257,000 514,000 Dividend income - related party 32,000 48,000 Other 18,000 44,000 43,000 62,000 Total revenues 721,000 843,000 1,545,000 1,712,000 Operating expenses Management fees - related party 3,000 12,000 7,000 24,000 Interest expense 39,000 69,000 118,000 149,000 Depreciation and amortization 56,000 111,000 Professional fees 51,000 31,000 92,000 96,000 Professional fees - related party 2,000 3,000 5,000 4,000 Other 15,000 3,000 22,000 9,000 Total operating expenses 110,000 174,000 244,000 393,000 Income from operations 611,000 669,000 1,301,000 1,319,000 Income (loss) from real estate held for sale Write down of real estate held for sale (58,000 ) (58,000 ) Expenses related to real estate held for sale (4,000 ) (7,000 ) Total loss from real estate held for sale (62,000 ) (65,000 ) NET INCOME $ 549,000 $ 669,000 $ 1,236,000 $ 1,319,000 Net income allocated to members $ 549,000 $ 669,000 $ 1,236,000 $ 1,319,000 Net income allocated to members per weighted average membership unit $ 0.22 $ 0.23 $ 0.47 $ 0.45 Weighted average membership unit 2,523,618 2,938,962 2,633,958 2,962,657 See review report of Independent Registered Public Accounting Firm The accompanying notes are an integral part of these statements - 2 - Table of Contents VESTIN FUND III, LLC STATEMENTS OF MEMBERS' EQUITY AND OTHER COMPREHENSIVE INCOME FOR THE SIX MONTHS ENDED JUNE 30, 2007 (UNAUDITED) Units Amount Members' equity at December 31, 2006 2,775,376 $ 29,417,000 Comprehensive income: Net income 1,236,000 Unrealized gain on marketable securities 76,000 Total comprehensive income 1,312,000 Distributions (1,164,000 ) Reinvestments of distributions 25,602 282,000 Members' redemptions (275,417 ) (3,029,000 ) Members' equity at June 30, 2007 (unaudited) 2,525,561 $ 26,818,000 See review report of Independent Registered Public Accounting Firm The accompanying notes are an integral part of these statements - 3 - Table of Contents VESTIN FUND III, LLC STATEMENTS OF CASH FLOWS (UNAUDITED) For The Six Months Ended For The Six Months Ended June 30, 2007 June 30, 2006 Cash flows from operating activities: Net income $ 1,236,000 $ 1,319,000 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 106,000 Amortization of capitalized loan fees 5,000 Write down of real estate held for sale 58,000 Change in operating assets and liabilities: Interest receivable 6,000 47,000 Deferred rent receivable - related party (67,000 ) Accounts payable and accrued liabilities 18,000 (100,000 ) Due to related parties 11,000 (26,000 ) Other assets 6,000 Net cash provided by operating activities 1,335,000 1,284,000 Cash flows from investing activities: Investments in real estate loans (1,590,000 ) (10,216,000 ) Proceeds from loan payoff 3,268,000 13,786,000 Sale of investments in real estate loans to VRM II 1,300,000 Purchase of marketable securities - related party (807,000 ) Net cash provided by investing activities 2,171,000 3,570,000 Cash flows from financing activities: Payments on notes payable (49,000 ) Capital contribution by Manager 64,000 Members' redemptions (3,029,000 ) (1,523,000 ) Members' distributions, net of reinvestments (796,000 ) (813,000 ) Members' distributions - related party (86,000 ) (39,000 ) Net cash used in financing activities (3,911,000 ) (2,360,000 ) NET CHANGE IN CASH (405,000 ) 2,494,000 Cash, beginning of period 821,000 1,167,000 Cash, end of period $ 416,000 $ 3,661,000 Supplemental disclosures of cash flows information: Interest paid during the period $ 118,000 $ 149,000 Non-cash investing and financing activities: Unrealized gain on marketable securities - related party $ 76,000 $ Loans funded through secured borrowings $ $ 527,000 Payoffs of loans funded through secured borrowings $ 4,430,000 $ See review report of Independent Registered Public Accounting Firm The accompanying notes are an integral part of these statements - 4 - Table of Contents VESTIN
